Johns, Sr., Chancellor.
The intent of the testator seems clear. A moiety of the £500 was intended for the *348daughters of James Wynkoop, and the other moiety for the five children of Philip Reading. There are no words to indicate an intent to give more than a moiety to either family. The reasonable construction of the words, “ or “ to such of them as shall be alive when the time of such “ division shall arrive” is, that the survivors of the Wynkoops shall take a moiety and the survivors of the Readings the other moiety. The words, “ such division,” certainly intended the division into moieties, and if it meant to include also a sub-division (as it might do), it can only mean to sub-divide one moiety among the survivors of the Wynkoops, and one moiety among the survivors of the Readings; for the moieties were tobe divided not equally but in the proportion of three and five. The words “ such “ of them, &e.,” follow after the bequest to the Readings; which raises a doubt whether “ them,” means both families. But supposing such to be the construction, still as the extent of the testator’s bounty seems to have been to give a moiety only to each family, and there are no words to carry the whole to the Readings, in the event of the death of all the Wynkoops, I am of opinion that the survivors of the Readings are entitled to one moiety only; and a decree will be so made. With respect to the moiety bequeathed to the Wynkoops I can make no decree. The period of division was at the sale of the land in 1827, at which time the three daughters of James Wynkoop were all dead. The legacies were not vested so as to pass to representatives of the daughters, and there are no parties to the cause in whose favor any decree for this moiety can be made.
Decree accordingly.